PER CURIAM.
We have carefully considered the briefs and oral arguments in this cause, and find that the appellant has failed to show error in the final judgment as to the first count of the information and we therefore affirm the judgment and sentence as to said first count.
As to the second count of the information, we feel that the jury was taking an adverse position and that the evidence was insufficient to sustain the conviction and judgment therefor. Therefore, we reverse the conviction and judgment thereon and set aside the sentence on the second count of the information.
Affirmed in part and reversed in part.
WIGGINTON, Acting C. J., and JOHNSON and SPECTOR, JJ., concur.